DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 21 MAR 2021 has been entered.
The 21 MAR 2021 amendments to claims 1 and 4-16 have been noted and entered.
The 21 MAR 2021 cancellation of claims 3 and 17 has been noted and entered.
Drawings
The 21 MAR 2021 amendments to claims 1 and 13 obviate the objections noted in the previous Office action.
Claim Objections
The 21 MAR 2021 amendments to claim 13 obviate the objection noted in the previous Office action.
Claim Rejections – 35 USC § 112
The 21 MAR 2021 amendments to claims 1, 9, 13, 14, and 16 overcome the rejections noted in the previous Office action.
Rejoinder of Previously Withdrawn Claims
Claims 11 and 12 depend from allowed base claim 1. Hence, claims 11 and 12 are hereby rejoined. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the Species restriction requirement as set forth in the Office action mailed on 27 APR 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined Species, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To insure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner has amended the application as follows:
A. claim 5, lines 2-3, replace “between the resistor … between the resistor” with “between the resistive element … between the resistive element”; and
B. claim 11, line 9, replace “the ceramic insulator” with “a ceramic insulator”.

Remarks
This application was in condition for allowance except for the following:
A. typographical error and/or antecedent basis (cf. claim 1, lines 12 and 20); and
B. typographical error and/or antecedent basis (cf. claim 4, line 2).
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 4-16 are allowed because the cited prior art, individually or in combination, does not disclose or suggest all of the claimed limitations noted therein. For example, “… the second planar electrode is electrically connected to a gate of the transistor element through a wire, and has a resistor temperature coefficient which is within a range of ±150×10−6/K, and includes a plurality of resistors, and where the transistor element, the diode element formed in the SiC substrate and the first planar electrode of the ceramic resistive element are placed on a placement surface of a circuit board”, as recited in independent claim 1.
Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815